ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SARLES ET AL (US 2002/0020144 A1) discloses an induction sealing head with a frame with a recess.
BARBER ET AL (US 2008/0029507 A1) discloses a portable induction heating apparatus with a bottom cover.
BARBER ET AL (US 2005/0199615 A1) discloses a portable induction heating tool with an external rigid wall.
SWANSON (US 2011/0297668 A1) discloses an inductive heater with an induction coil in a cavity.

The claims, filed on 02/11/2021 with request for AFCP2.0 have been considered and have been entered.
	Claim status
Claims 5, and 10 – 16 are previously withdrawn.
Claims 1 – 16 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1:
At line 2: after “a base having”, insert - - a front end, a rear end, and- -;
At line 5: after “surface,”, insert - - said recess being open toward the front end of the base, and said wall defining a rear limit of said recess, said rear limit located between the front end and the rear end of said base- -.

	In claims 4 – 5, and 10 – 16:
Cancel claims 4 – 5, and 10 – 16.

Claim 1 with examiner’s amendment is as follows.
Claim 1:
A portable induction heating tool comprising:
            a housing including a base having a front end, a rear end, and an exterior support surface on which the portable induction heating tool rests, said exterior support surface defining a recess facing away from said housing, said recess at least partially defined by a wall projecting from said exterior support surface, said recess being open toward the front end of the base, and said wall defining a rear limit of said recess, said rear limit located between the front end and the rear end of said base;

            electronic circuitry including a power inverter connected to apply oscillating electrical energy to said work coil, thereby generating an oscillating magnetic field projecting away from said base, said power inverter generating a power consumed signal corresponding to power consumed by the work coil when the work coil is generating said oscillating magnetic field and the work coil is inductively coupled to a workpiece, said power consumed signal used as a variable input to a joule controller to define a quantity of energy generated by the power inverter to limit said quantity of energy to a predetermined quantity during an induction heating cycle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 3, and 6 – 9 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of portable induction heating tools, “recess at least partially defined by a wall projecting from said exterior support surface, said recess being open toward the front end of the base, and said wall defining a rear limit of said recess, said rear limit located between the front end and the rear end of said base”, claim 1 line 4, with examiner’s amendment.
The primary prior art reference does not disclose the claimed structures/features/components, considered as a whole, pertaining to a portable induction heating tool having a base with an exterior support surface having a recess which is open toward a front end of the base, in combination with electronic circuitry having a variable “power inverter generating a power consumed signal corresponding to power consumed by the work coil when the work coil is generating said oscillating magnetic field and the work coil is inductively coupled to a workpiece, said power consumed signal used as a variable input to a joule controller to define a quantity of energy generated by the power inverter to limit said quantity of energy to a predetermined quantity”, in combination with the recess and base of a housing structure as recited in claim 1 with examiner’s amendment; thus the claimed invention is non-obvious over the prior art.
With respect to the rejection of claim 1 under 35 USC 112(b), in the Office action filed on 12/22/2020, the Applicant amended claim 1, filed on 02/11/2021, which overcomes the rejection under 35 USC 112(b), because upon further consideration, in view of Applicant’s arguments filed on 02/11/2021, amended independent claim 1 recites “exterior support surface”, which clarifies the limitation “support surface”; the rejection under 35 USC 112(b) is withdrawn.
With respect to the rejection of claims 1 – 4, 6, and 9 under 35 USC 103 of Link, Riess, and Brosnan, the Applicant amended claim 1, filed on 02/11/2021, which clarifies the limitation of a support surface to be “exterior support surface”, which, with examiner’s amendment above, and in view of Applicant’s arguments, filed on 02/11/2021, overcomes the rejection under 35 USC 103, because in contrast to amended claim 1, in Link, the lower surface and recess in plastics body 20 is covered by woven cloth 34, fig. 3, and the lower “define a quantity of energy generated by the power inverter”, as required in claim 1, but rather for a micro-controller 140 to determine a type of cooking utensil, but without limiting a quantity of energy applied to a work coil, as recited in claim 1. Furthermore, in Link, and in Riess, a respective recess is not defined by an exterior support surface and is not open toward a front end of a base having an exterior support surface, as recited in amended claim 1, and in claim 4. In view of the analysis above, the rejection of claims 1 – 4, 6, and 9 under 35 USC 103 is withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/08/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761